                                  Case 2:17-cv-02134-APG-BNW Document 48 Filed 11/20/19 Page 1 of 2



                        1       WENDY M. KRINCEK, ESQ., Bar # 6417
                                MARCUS B. SMITH, ESQ., Bar # 12098
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       Email:       wkrincek@littler.com
                                             mbsmith@littler.com
                        6
                                Attorneys for Defendants
                        7       Dreamdealers USA, LLC d/b/a Exotics Racing,
                                David Perisset, and Roman Thievin
                        8
                                                                UNITED STATES DISTRICT COURT
                        9
                                                                     DISTRICT OF NEVADA
                     10

                     11
                                EDWARD B. DOUGLAS, an individual,               Case No. 2:17-cv-02134-APG-BNW
                     12
                                                  Plaintiffs,
                     13
                                vs.                                             PROPOSED STIPULATION AND ORDER
                     14                                                         TO EXTEND JOINT PRETRIAL ORDER
                                DREAMDEALERS USA, LLC d/b/a                     DEADLINE
                     15         EXOTICS RACING, A Nevada limited
                                liability company, DAVID PERISSET, an           (SECOND REQUEST)
                     16         individual, and ROMAN THIEVIN, an
                                individual,
                     17
                                                  Defendant.
                     18

                     19                Pursuant to Local Rules IA 6-1, IA 6-2, 7-1, and 26-4, Defendants, DREAMDEALERS
                     20         USA, LLC d/b/a EXOTICS RACING, DAVID PERISSET, and ROMAN THIEVIN, and Plaintiff,
                     21         EDWARD B. DOUGLAS, by and through their respective attorneys of record, hereby stipulate for
                     22         an extension of time to file the Joint Pretrial Order of November 25, 2019 to January 24, 2020. This
                     23         is the second request for an extension to file the Joint Pretrial Order. The requested extension is
                     24         sought in good faith and not for purposes of undue delay.
                     25         ///
                     26         ///
                     27         ///
                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:17-cv-02134-APG-BNW Document 48 Filed 11/20/19 Page 2 of 2



                        1               Good cause and excusable neglect exist because, in preparation for the Joint Pretrial Order, the
                        2       parties have engaged in meet and confer efforts and supplemental discovery responses have been
                        3
                                made, including Plaintiff’s Second Supplemental Responses to Defendant’s Interrogatories,
                        4
                                Plaintiff’s Third Supplemental Responses to Defendant’s Requests for Production of Documents,
                        5
                                and Plaintiff’s Fourth Supplemental Responses to Defendant’s Requests for Production of
                        6

                        7       Documents, all of which are relevant to the joint pretrial order. Moreover, the parties have agreed to

                        8       engage in further settlement negotiations, including the possibility of a formal mediation, and wish

                        9       to avoid the additional expense of preparing the Joint Pretrial Order in order to conserve resources
                     10
                                for potential settlement.
                     11

                     12
                                Dated: November 20, 2019                        Dated: November 20, 2019
                     13
                                Respectfully submitted,                         Respectfully submitted,
                     14

                     15
                                /s/ Dustin L. Clark, Esq.                       /s/ Marcus B. Smith, Esq.
                     16         DUSTIN L. CLARK, ESQ.                           WENDY M. KRINCEK, ESQ.
                                HOLLEY DRIGGS WALCH                             MARCUS B. SMITH, ESQ.
                     17         FINE PUZEY STEIN & THOMPSON                     LITTLER MENDELSON, P.C.
                     18         Attorney for Plaintiff                          Attorneys for Defendants
                     19

                     20                                                         ORDER
                     21
                                                                                       IT IS SO ORDERED.
                     22
                                                                                       Dated: November 21
                                                                                              _____________________, 2019.
                     23

                     24

                     25                                                                _______________________________________
                     26                                                                UNITED STATES MAGISTRATE JUDGE
                                4819-3639-7736.1 087825.1002
                     27

                     28
LITTLE R MEND ELSO N, P .C .
                                                                                  2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
